                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
                Plaintiff,                       )
                                                 )
          vs.                                    )          Case No. 4:17CR00198 JAR
                                                 )
TEMNE ADAH HARDAWAY,                             )
                                                 )
                Defendant.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the Report and Recommendation and Order of United

States Magistrate Judge Patricia L. Cohen (ECF No. 604). On January 20, 2019, Defendant

Hardaway filed a Motion to Dismiss Indictment (ECF No. 535) and a Motion to Bifurcate Filing

and Hearing of Pretrial Motion (ECF No. 536) which the Magistrate Judge construed as a Motion

to Transfer Case to the Central District of California. An evidentiary hearing was held on

February 22, 2019. Magistrate Judge Cohen recommends the Court deny both the Motion to

Dismiss Indictment and the Motion to Transfer Case to the Central District of California.

       Pursuant to 28 U.S.C. § 636(b), these matters were referred to United States Magistrate

Judge Patricia L. Cohen, who filed a Report and Recommendation and Order on May 28, 2019

(ECF No. 604). Defendant Hardaway filed objections to the Report and Recommendation and

Order on June 11, 2019 (ECF No. 605), and the Government thereafter filed a Response in

Opposition to Defendant’s Objections on June 18, 2019 (ECF No. 606). Defendant Hardaway

summarily states that she objects to several conclusions drawn by Magistrate Judge Cohen, but

fails to provide any countervailing rationale for her position. The Court finds that the Magistrate




                                                1
Judge’s conclusions are supported by the evidence, and Defendant Hardaway’s objections are not

persuasive.

          The Magistrate Judge recommends that both the Motion to Dismiss Indictment and the

Motion to Transfer Case to the Central District of California the Motion to Suppress Statements

be denied.      After de novo review of this matter, this Court adopts the Magistrate Judge’s

recommendation.

          Accordingly,

          IT IS HEREBY ORDERED that the Report and Recommendation and Order of the

United States Magistrate Judge [604] is SUSTAINED, ADOPTED, AND INCORPORATED

herein.

          IT IS FURTHER ORDERED that the Motion to Dismiss Indictment [535] is DENIED.

          IT IS FURTHER ORDERED that Defendant’s Motion to Bifurcate Filing ad Hearing of

Pretrial Motions [536] which the Court construed as a Motion to Transfer Case to the Central

District of California is DENIED.

          Dated this 9th day of July, 2019.




                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE




                                               2
